DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12, in the reply filed on 11/29/2021 is acknowledged.
Claims 13-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the first cross-sectional thickness T1" and “the second cross-sectional thickness T2”.  There is insufficient antecedent basis for these limitations in the claim.

Claim 9 requires “substrate support is on center and the first target is off-center”. It is unclear as to what ‘center’ the substrate supported is being compared to, e.g. center of PVD chamber, center of substrate, center of chamber liner, etc. The term ‘off-center’ is similarly unclear.
Claim 12 requires “substrate support is on center and the first target and the second target are off-center”. It is unclear as to what ‘center’ the substrate supported is being compared to, e.g. center of PVD chamber, center of substrate, center of chamber liner, etc. The term ‘off-center’ is similarly unclear.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumahara (JP No. 2011132587).
With respect to claim 1, Kumahara discloses in fig. 7 a target [1] in a magnetron sputtering apparatus (i.e. physical vapor deposition chamber) that deposits onto a substrate (Abstract; Machine Translation, para 0016-0018), wherein fig. 7 C-C depicts the target [1] comprises a split target (i.e. first target) [4] comprising top and bottom 
With respect to claims 2-4, Kumahara further depicts in fig. 7 C-C a ratio of the first cross-sectional thickness T1 at the first end to the second cross-sectional thickness T2 at the second end is 5.5mm:11.5mm (0.48) (Machine Translation, para 0058), which is within the claimed range of 1:5 (0.20) to 1:1.5 (0.67)  for claim 2 and 1:3 (0.33) to 1:2 (0.50) for claim 3, and wherein the first cross-sectional thickness T1 being 5.5mm is less than half of the second cross-sectional thickness T2 being 11.5mm for claim 4.
With respect to claims 6 and 7, Kumahara further depicts in fig. 7 C-C the first target [4] defines a right trapezoid shape, wherein a ratio of the first cross-sectional thickness T1 at the first end to the second cross-sectional thickness T2 at the second end is 5.5mm:11.5mm (0.48) (Machine Translation, para 0058), which is within the claimed range of 1:5 (0.20) to 1:1.5 (0.67)  for claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kumahara (JP No. 2011132587).
With respect to claim 5, Kumahara further depicts in fig. 7 C-C the first target [4] has a ratio of the first cross-sectional thickness T1 at the first end to the second cross-sectional thickness T2 at the second end is 5.5mm:11.5mm (0.55cm:1.15cm) (Machine Translation, para 0058), with it being held that a prima facie case of obviousness exists where the claimed ranges (1.5 cm) and prior art ranges (1.15 cm) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I). In this case, one of ordinary skill would expect the first target [4] to be fully capable of sputtering onto the substrate regardless of the first end having a thickness of 1.15 cm or 1.5 cm.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kumahara (JP No. 2011132587) as applied to claim 1 above, and further in view of Kim et al (US 2002/0144903).
With respect to claim 8, the reference is cited as discussed for claim 1. However Kumahara is limited in that a shield surrounding the first and second ends of the first target [4] is not suggested.
Kim teaches in fig. 1 a magnetron sputtering apparatus comprising a chamber [1] (abstract; para 0013), wherein fig. 1 further depicts the chamber [1] comprises a sputter source [20] including a target [19] to deposit onto a substrate [6], with the target [19] surrounded by a shutter (i.e. shield) [16] (para 0019 and 0021-0022), with fig. 3 depicting the shield [36] surrounds a first and second end of a rectangular target (i.e. sputter source) [30] (para 0025), similar to a rectangular-shaped target comprising the 
It would have been obvious to one of ordinary skill in the art to incorporate the shield (i.e. shutter) of Kim into the magnetron sputtering apparatus of Kumahara to gain the advantage of selectively forming a coating of similar or different materials on the substrate.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kumahara (JP No. 2011132587) as applied to claim 1 above, and further in view of Inagawa et al (US Patent No. 7,815,782).
With respect to claim 9, the reference is cited as discussed for claim 1. However Kumahara is limited in that a chamber liner in the magnetron sputtering apparatus is not suggested.
Inagawa teaches in figs. 5A-B a PVD chamber that is a magnetron sputtering apparatus (abstract; col. 1, lines 6-16; col. 4, lines 19-21), the magnetron sputtering apparatus comprising a target [511A] that is rectangular-shaped (similar to the target [1] of Kumahara) having a first target having a first and second end to deposit onto a substrate [331] on a substrate support [330], and a shield (i.e. chamber liner) [340] surrounding the substrate support [330] and defines a processing region (i.e. interior space) [360] of chamber [500], wherein the substrate support is on a center of the chamber [500] and the target [511A] having the first target is off-center (col. 5, lines 1-11; col. 6, lines 3-20). Inagawa cites the advantages of the chamber liner [340] as protecting inner surfaces and target sidewall from unwanted deposition during PVD 
It would have been obvious to one of ordinary skill in the art to use magnetron sputtering apparatus comprising the chamber liner taught by Inagawa as the magnetron sputtering apparatus of Kumahara to gain the advantages of protecting inner surfaces and target sidewall from unwanted deposition during sputtering and to provide an electrically grounded anode region.
With respect to claim 11, the combination of references Kumahara and Inagawa has Inagawa teaching a second target [511C] that is the same shape as the first target [511A], the second target [511C] comprising second top and bottom surfaces, a second cross-sectional thickness defined between the second top and bottom surfaces, and a second target first end opposite a second target second end, with Kumahara teaching in fig. 7 C-C to have the second target have a second cross-sectional thickness at the second target first end be less than a second cross-sectional thickness at the second target second end.
With respect to claim 12, the combination of references Kumahara and Inagawa has Inagawa teaching the first and second targets [511A],[511C] are each wedge-shaped in a cross-section as Kumahara depicts in fig. 7 C-C.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Inagawa et al (US Patent No. 7,815,782) in view of Kumahara (JP No. 2011132587).
With respect to claim 12, Inagawa teaches in figs. 5A-B a PVD chamber [500] configured for magnetron sputtering (abstract; col. 1, lines 6-16; col. 4, lines 19-21; col. 6, lines 3-15), the PVD chamber [500] comprising first and second targets [511A],[511C] 
However Inagawa is limited in that each of the first and second targets [511A],[511C] having the first end with a cross-sectional thickness that is less than a cross-sectional thickness of the second end is not suggested.
Kumahara discloses in fig. 1 a target [1] that is rectangular-shaped configured for magnetron sputtering to deposit onto a substrate (Abstract; Machine Translation, para 0016-0018), wherein fig. 1 C-C depicts the target [1] comprises a split target [4] at each end, each split target [4] comprising top and bottom surfaces, a cross-sectional thickness defined between the top and bottom surfaces, and a first end opposite a second end, wherein a first cross-sectional thickness at the first end is less than a second cross-sectional thickness at the second end (Machine Translation, para 0040-0041 and 0078). Kumahara cites the advantages of the target [1] having a split target [4] at each end as providing a target of high utilizing efficiency in which the film uniformity is excellent through sputter life of the target and lifetime of the target is long (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the target with split target taught by Kumahara for each of the first and second targets of 
In summary, the combination of references Inagawa and Kumahara has Kumahara teaching to have each of the first and second targets of Inagawa have a split target at each end, resulting in the first target having a first split target with a first end with a cross-sectional thickness that is less than a cross-sectional thickness of the second end, and the first second target having a second split target with a first end with a cross-sectional thickness that is less than a cross-sectional thickness of the second end.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794